IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-09,311-06


ADOLPHUS B. WADE, JR., Relator

v.

DALLAS COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. F79-1202-PI IN CRIMINAL DISTRICT COURT NO. 2
FROM DALLAS COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original jurisdiction
of this Court. In it, he contends that he filed an application for a writ of habeas corpus in Criminal District
Court No. 2 of Dallas County, that more than 35 days have elapsed, and that the application has not yet
been forwarded to this Court.  
	 In these circumstances, additional facts are needed. The respondent, the District Clerk of  Dallas
County, is ordered to file a response, which may be made by: submitting the record on such habeas corpus
application; submitting a copy of a timely filed order designating issues to be investigated, see McCree v.
Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); stating that the claims asserted in the application filed
by Relator are not cognizable under Tex. Code Crim. Proc. art. 11.07, § 3; or stating that Relator has
not filed an application for a writ of habeas corpus in Dallas County. This application for leave to file a writ
of mandamus shall be held in abeyance until the respondent has submitted the appropriate response. Such
response shall be submitted within 30 days of the date of this order.


Filed: January 9, 2008
Do not publish